UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32396 KNIGHT TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Arizona 86-0649974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 West Buckeye Road Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 602-269-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The number of shares outstanding of registrant's common stock, par value $0.01 per share, as of April 30, 2011 was 83,450,590 shares. KNIGHT TRANSPORTATION, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Unaudited Balance Sheets as of March 31, 2011 and December 31, 2010 1 Condensed Consolidated Unaudited Statements of Income for the three months ended March 31, 2011 and 2010 3 Condensed Consolidated Unaudited Statements of Cash Flows for the three months ended March 31, 2011 and 2010 4 Notes to Condensed Consolidated Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 Part II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 Return to Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets as of March 31, 2011 and December 31, 2010 (in thousands) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments held for trading Accounts receivable, net of allowance for doubtful accounts Notes receivable, net of allowance for doubtful accounts Related party notes and interest receivable Prepaid expenses Assets held for sale Other current assets Income tax receivable Current deferred tax asset Total current assets Property and Equipment: Revenue equipment Land and land improvements Buildings and improvements Furniture and fixtures Shop and service equipment Leasehold improvements Gross Property and Equipment Less:accumulated depreciation and amortization ) ) Property and equipment, net Notes receivable – long-term Goodwill Intangible assets, net 36 52 Other long-term assets and restricted cash Total assets $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 1 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets (continued) as of March 31, 2011 and December 31, 2010 (in thousands, except par values) March 31, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll and purchased transportation Accrued liabilities Claims accrual – current portion Dividend payable Total current liabilities Long-term Liabilities: Claims accrual – long-term portion Deferred tax liabilities Total long-term liabilities Total liabilities Commitments and Contingencies Shareholders' Equity: Preferred stock, $0.01 par value; 50,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value; 300,000 shares authorized; 83,836 and 83,693 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income 7 Retained earnings Total Knight Transportation shareholders' equity Noncontrolling interest ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 2 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Income (In thousands, except per share data) Three Months Ended March 31, REVENUE: Revenue, before fuel surcharge $ $ Fuel surcharge Total revenue OPERATING EXPENSES: Salaries, wages and benefits Fuel expense Operations and maintenance Insurance and claims Operating taxes and licenses Communications Depreciation and amortization Purchased transportation Miscellaneous operating expenses Total operating expenses Income from operations Interest income Other income 8 Income before income taxes Income taxes Net income Net loss attributable to noncontrolling interest - - Net income attributable to Knight Transportation $ $ Earnings per common share and common share equivalent: Basic $ $ Diluted $ $ Weighted average number of common shares and common share equivalents outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 3 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (in thousands) Three Months Ended March 31, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Gain on sale of equipment ) ) Earn-out on sold investment - ) Gain from insurance claim settlement - ) Gain from TRP I earnout ) - Loss from investment in Transportation Resource Partners III 6 - Provision for doubtful accounts and notes receivable 71 Excess tax benefits related to stock-based compensation ) ) Stock-based compensation expense Deferred income taxes ) Changes in operating assets and liabilities: Increase in short-term investments held for trading ) ) Increase in trade receivables ) ) Increase in related party interest receivable ) ) Increase in other current assets ) ) Increase in prepaid expenses ) ) Decrease in income tax receivable - (Increase) decrease in other assets ) 6 Increase in accounts payable (Decrease) increase in accrued liabilities and claims accrual ) Net cash used in operating activities ) ) Cash Flow From Investing Activities: Purchase of property and equipment ) ) Proceeds from sales of equipment Cash collection from notes receivable Cash issued for notes receivable ) ) Cash proceeds from related party notes receivable - ) Increase in restricted cash ) (5
